DETAILED ACTION
Applicant's amendments and remarks, filed 8/13/21, are fully acknowledged by the Examiner. Currently, claims 1-3, 7, 9-12, 18, 20-23, 25-30, 34-37 are pending with claims 35-37 added, and claims 1, 2, 9, and 11 amended. The following is a complete response to the 8/13/21 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found are Martinez (US 2012/0310265 and Brown (US 2013/0158507). For claims 1 and 36 and their dependents, Martinez and Brown are not explicit regarding a 30 degree circumferential offset for the first and second lumen, and vertical alignment of the longitudinal axis, a second longitudinal axis of the first lumen, and a third longitudinal axis of the third lumen along the cross-section of the shaft. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 18, applicant’s arguments on pages 11-13 of the remarks filed 8/13/21 are persuasive. Martinez and Brown do not together teach every limitation of the claims. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794